Citation Nr: 1713975	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on duty from December 1987 to March 1988 and on active duty for training (ACDUTRA) from July 2008 to May 2009.  The DD 214 for the December 1987 to March 1988 period of service noted active duty service, however the Record of Assignments personnel record characterized service as Active Duty Training (ADT).  The Veteran was also a full-time member of the Montana Army National Guard from August 1987 to October 2013 and a record from the National Guard noted various days of ACDUTRA and inactive duty for training (INACDUTRA) during his National Guard service.  See October 2014 Army National Guard Current Annual Statement.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran testified at a July 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Fort Harrison, Montana.  A transcript of the hearing is of record.

FINDINGS OF FACT

1.  A left ear hearing loss disability preexisted the Veteran's active service.  Left ear hearing loss disability was noted at entrance.

2.  There was no increase in the Veteran's preexisting left ear hearing loss disability during service.

3.  The Veteran did not have a right ear hearing loss disability for VA purposes during the appeal period.

4.  Tinnitus is not related to the Veteran's service and was not manifest during service or within one year of separation from active service in March 1988.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting left ear hearing loss disability was not aggravated during service.  The presumption of soundness at entry does not attach.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2016).

2.  A right ear hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.

The Veteran's claims were filed in October 2014 as fully developed claims (FDC).  See VA Form 21-526EZ.  The FDC form itself includes the required information to provide adequate notice to a veteran in the claims process.  As such, in this case the notice that is part of the FDC form submitted by the Veteran satisfied the duty to notify.

The duty to assist includes assisting the Veteran in obtaining relevant records.  Of record, as relevant, are service treatment records (STRs) and personnel records.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with a VA audio examination in January 2015 and an opinion was obtained from a VA audiologist in February 2015.  The Board notes that the Veteran has stated that he should be afforded a new VA examination with regards to his right ear hearing loss disability claim; this issue will be addressed further below.  Overall, the Board finds the VA examination report and opinion to be thorough, complete and sufficient bases upon which to reach a decision on the claims on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the previously mentioned Board hearing, the VLJ clarified the issues on appeal at the beginning of the hearing, asked questions regarding the issues on appeal and explained the concept of service connection.  The VLJ also held the record open for 60 days to provide an opportunity to obtain a private medical opinion.  The actions of the VLJ supplemented the VCAA (Veterans Claims Assistance Act of 2000) and complied with 38 C.F.R. § 3.103(c) (2016).     

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the hearing loss claims on appeal.

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).

"Active military, naval, and air service" includes (as relevant here) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from injury (and not disease) incurred in or aggravated in line of duty.  See 38 C.F.R 3.6 (2016).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  See 38 C.F.R. § 3.306(b) (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See id.    

Under 38 U.S.C.A. § 1153 (West 2014), a veteran "bears the burden of showing that his preexisting condition worsened in service" and that "[o]nce the veteran establishes worsening, the burden shifts to [VA] to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."  See Horn v. Shinseki, 25 Vet. App. 231 (2012) (citing Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004)).  Stated differently, a "veteran must initially establish only that a preexisting condition worsened during the period of active duty, and at that point the veteran has the benefit of the presumption of aggravation."  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  If VA cannot show by clear and unmistakable evidence that the worsening of the preexisting condition was due to the natural progress of the disease, then "the increase is presumed to have been caused by active duty service."  See id.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155 (1993).

If a chronic disease, including tinnitus, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 C.F.R. § 3.309(a)).

III.  Left Ear Hearing Loss Disability

As noted, the Veteran served on active duty from December 1987 to March 1988.  An August 1987 medical examination report is of record, which noted that the purpose of the examination was enlistment in the Army National Guard.  Audio testing was conducted and pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
5
40

The Veteran was noted to be qualified for enlistment in the Army National Guard.  

As referenced, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hz is 40 dBs or greater.  See 38 C.F.R. § 3.385 (2016).  As such, the August 1987 audiometric testing revealed a left ear hearing loss disability based on the finding at 4000 Hz.    

Based on the evidence of record, the Board finds that a left ear hearing loss disability preexisted the Veteran's active service.  In this regard, the Board finds highly probative the August 1987 medical examination report, which as noted, identified a left ear hearing loss disability for VA purposes based on the findings at 4000 Hz.  

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  See 38 U.S.C.A. § 1111 (West 2014), 38 C.F.R. § 3.304(b) (2016).  This concept is often referenced as the presumption of soundness.  The presumption of soundness is not for application as to either of the Veteran's periods of active service.  As to the first period of active service, the August 1987 examination was for enlistment purposes.  The audiometric findings of this examination identified a left ear hearing loss disability for VA purposes based on the findings at 4000 Hz.  As the level of hearing loss noted on the examination report met VA's definition of a hearing disability, this means that a left ear hearing loss disability was noted on the examination report and the presumption of soundness is not for application.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (stating that "when the level of hearing loss noted on an entrance examination does not meet VA's definition of a hearing 'disability,' that level of hearing loss is not a 'defect'").    

As to the second period of service, the presumption of soundness is not for application because the Veteran was not provided with an entrance examination prior to this period of active service and without an entrance examination, the presumption of soundness does not apply.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (stating that "[p]lainly, [38 U.S.C.A. § 1111] requires that there be an examination prior to entry into the period of service on which the claim is based...In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based").

In review, the Board has concluded that the Veteran had a left ear hearing loss disability that preexisted his active service.  As noted above, entitlement to service connection is warranted for aggravation of a preexisting injury in line of duty and a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  In addition, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306 (2016).  

As such, the crucial question with respect to the left ear hearing loss disability claim is whether the Veteran's preexisting left ear hearing loss disability was aggravated during his service.  To this point, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The evidence of record contained multiple (in excess of 10) audiometric results spanning the Veteran's period of service in the National Guard from 1987 to 2013.  Some of the specific tests will be discussed further below.  In general, the audiometric results did not show findings greater than 20 dBs at 500, 1000, 2000 or 3000 Hz.  In addition, generally the audiometric results showed findings at 4000 Hz from 35 to 45 dBs.  

The Veteran was afforded a VA audio examination in January 2015.  Upon examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
25
45

The speech recognition score for the left ear was 98 percent.  The examiner noted a diagnosis of sensorineural hearing loss in the frequency range of 500-4000 Hz and in the frequency range of 6000 Hz or higher frequencies.

A VA opinion was obtained in February 2015 from an audiologist.  An opinion was provided that stated that "[b]ased on a review of [the Veteran's] available medical records in VBMS it is my opinion that his hearing loss in the left ear was less likely as not caused by exposure to noise in the service."  A rationale was provided that stated as follows:

[The Veteran's] STR's are silent for the complaint of hearing loss.  The hearing loss in the left ear appears to be a pre-existing hearing loss which has remained the same all through his service years including to date (1/6/2015) (40 to 45 dB at 4000 Hz in the left ear) (this degree of left ear loss pre-existed his service and remained the same on at least 9 tests ranging from Aug 21, 1987 to 1/6/2015)[.]  If service connected noise were a factor the left ear loss should have gotten worse over the years. 

Also included in the opinion was citation to a medical document, titled Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present.  A portion cited stated that "[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure" and that "[a]lthough the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."    

As referenced by the VA audiologist, the Veteran's STRs were silent for complaints of hearing loss during his periods of service, though some of the National Guard STRs included complaints of hearing loss.  In this regard, on a January 1992 Report of Medical History form the Veteran reported having ever had or having now hearing loss, which a medical professional referenced as minor hearing loss.  On other forms, the Veteran denied ever having or having now hearing loss, to include on November 1994, March 1997, November 1999 and August 2003 Report of Medical History forms.  In addition, for the years 1999-2010 (with the exception of 2000, 2005, 2008 and 2009), annual physical examinations were conducted and reports of such are of record.  These forms, to include as recent as September 2010, noted that the Veteran reported that he believed his hearing to be good.  On a separate September 2009 examination report (which the Board notes was conducted after the Veteran's separation from his period of active service that ended in May 2009), the Veteran reported his hearing ability to be good and he did not report having ever had hearing loss (though an accompanying physical examination form included a notation from a medical professional as to mild high frequency hearing loss).

Additionally, as referenced, the evidence of record contained multiple (in excess of 10) audiometric results spanning the Veteran's period of service in the National Guard from 1987 to 2013.  As noted, the February 2015 VA opinion stated in part that the Veteran's "pre-existing hearing loss which has remained the same all through his service years including to date (1/6/2015) (40 to 45 dB at 4000 Hz in the left ear)" and that "this degree of left ear loss pre-existed his service and remained the same on at least 9 tests ranging from Aug 21, 1987 to 1/6/2015."   The audiologist's statement is consistent with the evidence of record.  Of record are the results of multiple audiograms, to include approximately annual audiograms from 1998 to 2010, as well as earlier audiograms from 1990, 1992, 1994 and 1997.  

The results of these audiograms, in general, did not show findings greater than 20 dBs at 500, 1000, 2000 or 3000 Hz.  As noted, the threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the various audiograms of record did not indicate hearing loss at 500, 1000, 2000 or 3000 Hz.  

In addition, generally the audiometric results showed findings at 4000 Hz variously from 35 to 45 dBs.  As noted, the August 1987 medical examination, prior to the Veteran's active service, noted a finding at 4000 Hz of 40 dB.  As such, the various audiometric results showed the Veteran's hearing within 5 dBs of this finding.  Again, the February 2015 VA opinion referenced the Veteran's hearing loss as being 40-45 dBs at 4000 Hz and stated that this "this degree of left ear loss pre-existed his service and remained the same on at least 9 tests ranging from Aug 21, 1987 to 1/6/2015."

The Board notes that two tests, from February 1992 and November 1994, noted results of 10 dB at 4000 Hz for the Veteran's left ear.  As referenced, however, various other audiometric results noted findings between 35-45 dB at 4000 Hz and as such those test results appear to be outliers.  In any event, those test results suggest temporary improvement of the Veteran's left ear hearing loss, as opposed to worsening or aggravation.

As outlined above, the crucial question with respect to the left ear hearing loss disability claim is whether the Veteran's preexisting left ear hearing loss disability was aggravated during his service and more precisely, whether there was an increase in severity during such service.  As to this crucial question, the Board finds the February 2015 VA opinion provided by an audiologist to be the most probative evidence of record.  As cited, the opinion referenced that the Veteran had a preexisting left ear hearing loss that "remained the same all through his service years including to date (1/6/2015)," that the Veteran's "degree of left ear loss pre-existed his service and remained the same on at least 9 tests ranging from Aug 21, 1987 to 1/6/2015" and that "[i]f service connected noise were a factor the left ear loss should have gotten worse over the years."  Overall, this opinion therefore indicated that the Veteran's preexisting left ear hearing loss disability did not increase in severity during his active service.    

As cited above, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  While, as referenced, the STRs contained audiogram results that varied from 35 to 45 Hz at 4000 dB (in addition to the two outliers referenced above that noted 10 Hz at 4000 dB), the February 2015 VA opinion considered the evidence of record, specifically referenced findings of 45 Hz at 4000 DB and found, essentially, that there was no increase in the Veteran's left ear hearing loss disability during his active service.  The Board finds the February 2015 VA opinion to be of significant probative value with respect to the issue of whether there was an increase in the Veteran's preexisting left ear hearing loss disability during active service because this opinion was provided by an audiologist, considered the entirety of the STRs and was based, in part, on a review of an audiological examination conducted contemporaneous to the claim on appeal.  

The Board notes that there is no competent opinion to the contrary of the February 2015 VA opinion.  Overall, the Board finds the February 2015 VA opinion to be the most probative evidence of record as to the crucial issue of whether the Veteran's preexisting left ear hearing loss disability was aggravated by his active service and more precisely, whether there was an increase in disability during such service.  Accordingly, the Board finds that there was no increase in the Veteran's preexisting left ear hearing loss disability during his active service.  

The Board has considered the Veteran's (and his representative's) statements.  In the Veteran's May 2015 Notice of Disagreement (NOD) and September 2015 VA Form 9, he provided the same written statement.  The Veteran referenced the February 2015 VA opinion and stated that "the examiner did not state where she obtained the information regarding my pre-existing hearing loss and I do not recall having notable hearing loss upon entry into service" and that "therefore this condition can only have been caused by my service time - both one year active duty and 25 years National Guard with weekend drills and annual training."  

As referenced above, the finding of a preexisting left ear hearing loss disability is based on the audio testing noted on the August 1987 medical examination report, which noted that the purpose of the examination was enlistment in the Army National Guard.  While not explicitly stating where the information was obtained regarding the finding of a preexisting left ear hearing loss disability, the February 2015 VA opinion referenced the August 1987 medical examination report when it stated that "this degree of left ear loss pre-existed his service and remained the same on at least 9 tests ranging from Aug 21, 1987 to 1/6/2015."  As to the Veteran's comment that he did "not recall having notable hearing loss upon entry into service," the Board notes that for VA purposes a hearing loss disability is specifically defined based on results of objective audiometric testing.  See 38 C.F.R. § 3.385 (2016).  In this case, as referenced, the August 1987 medical examination report contained audiometric findings at 4000 Hz that met the definition of a hearing loss disability.  While the Veteran is competent to report as to his perceived level of hearing acuity (and the Board has no reason to doubt his credibility as to this point), the Board finds the August 1987 objective audiometric test results to be more probative and in fact controlling as to the issue of whether he had a preexisting left hearing loss disability, in accordance with 38 C.F.R. § 3.385 (2016).        

As to the Veteran's assertion that "this condition can only have been caused by my service time," the Board finds that the Veteran's statements are conclusory and contradicted by the contemporaneous record.  We find that the Veteran is competent to report his perception in a decrease in acuity and when that decrease happened.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Overall, the Board finds the February 2015 VA opinion, provided by an audiologist, to be of significantly more probative value than the Veteran's lay statements as to etiology of his left ear hearing loss disability and as to the issue of whether such was aggravated by his active service.

The Board notes that, as cited above, pursuant to 38 C.F.R. § 3.306(b) (2016), clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, but that aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  As discussed above, the Board has found that that there was no increase in the Veteran's preexisting left ear hearing loss disability during his active service.  As there was no increase in severity, the presumption of aggravation is not applicable in this case (and therefore does not need to be rebutted by clear and unmistakable evidence).    

In summary, the Board finds that a left ear hearing loss disability preexisted the Veteran's active service and that there was no increase in the Veteran's preexisting left ear hearing loss disability during his service, to include ACDUTRA.  As such, the Board concludes that the Veteran's preexisting left ear hearing loss disability was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2016).  The criteria for entitlement to service connection for a left ear hearing loss disability have therefore not been met and to this extent, the Veteran's claim must be denied.  


IV.  Right Ear Hearing Loss Disability

As noted, the Veteran was afforded a VA audio examination in January 2015.  Upon examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
25

The speech recognition score for the right ear was 98 percent.  The examiner noted a diagnosis of sensorineural hearing loss in the frequency range of 6000 Hz or higher frequencies.

Upon review, the Board concludes that entitlement to service connection for a right ear hearing loss disability is not warranted.  The only audiometric test results of record during the appeal period that are valid for purposes of applying VA laws in accordance with 38 C.F.R. § 3.385 (2016) are from the January 2015 VA audio examination report.  These results do not show that the Veteran had auditory thresholds of 40 decibels or greater, or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or a speech recognition score less than 94 percent, as required pursuant to 38 C.F.R. § 3.385 (2016).

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of record does not show a right ear hearing loss disability for VA purposes and without this, the Veteran's claim cannot succeed.

The Board has considered the Veteran and his representative's lay statements and contentions.  The Veteran is competent to testify that he has decreased hearing acuity.  The Veteran, however, is not competent to establish a hearing loss disability for VA purposes, as this is a medical question that must be based on audiometric testing pursuant to 38 C.F.R. § 3.385 (2016).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Board finds the January 2015 VA audio examination report to be the most probative evidence of record as to the issue of whether the Veteran has a right ear hearing loss disability for VA purposes, as this report contained the only audiometric test results of record during the appeal period that are valid for purposes of applying VA laws in accordance with 38 C.F.R. § 3.385 (2016).

As noted above, the Veteran has stated that he should be afforded a new VA examination with regards to his right ear hearing loss disability claim.  Specifically, on his May 2015 NOD and September 2015 VA Form 9 he stated that "[d]ue to my right ear hearing loss not showing current audiometric findings which meet criteria for grant of service connection, I agree that at this time, I cannot argue with this evaluation" and that "however, during my audiology exam, the audiologist did indicate that these findings were on the border of meeting VA criteria, so I request another exam be obtained before a final denial of this condition is assumed."  The Board acknowledges this statement.  The Veteran, however, did not submit any additional evidence showing a change in his condition nor did he allege that his right ear hearing had worsened since the January 2015 VA examination.  The Board notes that the mere passage of time does not require VA to provide a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  As such, the Board finds that no new VA examination is warranted in this case.  The Board also notes that the Veteran may reapply for service connection in the future, to include if his condition worsens to the point where he has a right ear hearing loss disability for VA purposes.

In conclusion, the Board finds that the Veteran did not have a right ear hearing loss disability for VA purposes during the appeal period.  As such, the Board concludes that a right ear hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).  The criteria for entitlement to service connection for a right ear hearing loss disability have therefore not been met and to this extent, the Veteran's claim is denied.


V.  Tinnitus

The STRs from the Veteran's first period of service were silent as to any complaints of tinnitus.  On an August 1987 Report of Medical History form the Veteran stated that his present health was "good."  While he reported ever having or having now ear, nose, or throat trouble, throat was circled and a notation from a medical professional referenced strep throat and hay fever.  The accompanying August 1987 examination report noted that the Veteran's ears were normal upon clinical evaluation and noted no relevant defects.  

The National Guard STRs were also silent as to any complaints of tinnitus.  On a January 1992 Report of Medical History form the Veteran stated that "I feel great and presently have no problems."  While he reported ever having or having now ear, nose, or throat trouble, a notation from a medical professional referenced allergy problems.  The accompanying January 1992 examination report noted that the Veteran's ears were normal upon clinical evaluation and noted no relevant defects.  On a November 1994 Report of Medical History form the Veteran stated that "[p]resent health is great."  While he reported ever having or having now ear, nose, or throat trouble, a notation from a medical professional referenced allergy shots.  The accompanying November 1994 examination report noted that the Veteran's ears were normal upon clinical evaluation and noted no relevant defects.  On a March 1997 Report of Medical History form the Veteran stated that his present health was "OK."  While he reported ever having or having now ear, nose, or throat trouble, a notation from a medical professional referenced sinusitis, hay fever and allergies.  The accompanying March 1997 examination report noted that the Veteran's ears were normal upon clinical evaluation and noted no relevant defects.  On a November 1999 Report of Medical History form the Veteran stated that his present health was "great."  While he reported ever having or having now ear, nose, or throat trouble, a notation from a medical professional referenced allergies and strep throat.  The accompanying November 1999 examination report noted that the Veteran's ears were normal upon clinical evaluation and noted no relevant defects.  On an August 2003 Report of Medical History form the Veteran reported ever having or having now ear, nose, or throat trouble, but a notation from a medical professional referenced allergies and asthma.  The accompanying August 2003 examination report noted that the Veteran's ears were normal upon clinical evaluation and noted no relevant defects.

Additionally, an undated Ear Health History form (which is from approximately 1995 or 1996 based on other information noted on the form) noted that the Veteran reported ever having ear trouble, but infection was noted.  The Veteran also denied ever having noises in his ears.

In addition, of record are Comprehensive Medical and Work History forms that the Veteran completed in September 1999, September 2001, September 2002, September 2003, September 2004 and September 2006, which all indicated that the Veteran did not check a box to report that he ever had (now or in the past) ringing in the ears.

Also of record are the results of a September 2009 physical examination (which the Board notes was conducted after the Veteran's separation from his period of ACDUTRA that ended in May 2009).  The physical examination noted, with respect to the Veteran's ears, mild high frequency hearing loss, but did not reference tinnitus.  An accompanying Auditory and Otologic History Questionnaire included a report from the Veteran that he had not ever had "Ringing/Buzzing in Ears."  On an accompanying Work and Medical History Questionnaire, the Veteran did not check a box to report that he ever had "Ringing in the Ears."  

The Veteran was afforded a VA audio examination in January 2015 and the examination report noted that the Veteran reported recurrent tinnitus.  It was noted that the Veteran reported that he first noticed tinnitus "5-6" years ago and that "2-3 [years] ago got worse since I've slowed down." 

A February 2015 VA opinion, from an audiologist, provided a negative opinion that "[b]ased on a review of [the Veteran's] available medical records in VBMS it is my opinion that his tinnitus was less likely as not caused by exposure to noise in the service."  The provided rationale stated:

[The Veteran's] STR's are silent for the complaint of tinnitus.  He stated that he did not have tinnitus during a health exam on 9/29/2009 after he left active duty.  He had a pre-existing hearing loss in the left ear of 40 to 45 dB at 4000 Hz.  This frequency is the most sensitive to noise damage and can result in tinnitus however there was no fluctuation or worsening over all the years he was in the service.  The loss appears to be pre-existing and no temporary threshold shifts have occur[r]ed over time which would be expected to accompany tinnitus.

Also included in the opinion was citation to a medical document, titled Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present.

At the July 2016 Board hearing, the Veteran stated that "I've noticed that, um, as I got later in life and, of course, closer to retirement, once I retired my life slowed down but even prior to that, I would notice that I'd start getting ringing in my ears and I hadn't noticed that in years prior."  In response to a question from the VLJ about when he first noticed ringing in his ears, the Veteran stated that "[t]he ringing in my ears actually did not come until, uh, later in my, uh, life probably I want to say probably not until I was in my mid to late-fifties.  And it was very, very slight."  The Veteran also stated that he entered service at age 34 and that "I didn't notice it until later.  And I'm not sure.  Maybe it was there but it must have been so slight that I just didn't notice it much."

Upon review of the evidence of record, the Board concludes that entitlement to service connection is not warranted for tinnitus.

With respect to direct service connection, the Board notes that the Veteran is competent to testify as to the presence of tinnitus and as noted, the January 2015 VA examination report noted that the Veteran reported recurrent tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that "ringing in the ears is capable of lay observation").  As such, the evidence indicates the existence of a present disability of tinnitus.  In addition, the July 2015 Statement of the Case stated that the Veteran's "DD 214 shows your MOS of light weight vehicle mechanic which the VA has determined has a high probability of hazardous noise exposure."  The remaining issue therefore is whether there is a nexus between the Veteran's present disability (tinnitus) and the in-service noise exposure.  

In this regard, the Board finds the February 2015 VA opinion to be the most probative evidence of record.  This opinion was provided by an audiologist and stated that "[b]ased on a review of [the Veteran's] available medical records in VBMS it is my opinion that his tinnitus was less likely as not caused by exposure to noise in the service."  A rationale was provided in support of this conclusion.  The Board finds this negative opinion to be highly probative and to be the most probative evidence of record as to the issue of whether tinnitus is related to the Veteran's service.  The Board additionally notes that there is no competent opinion contrary to this conclusion.

In addition, with respect to the presumption regarding chronic diseases, while tinnitus is a qualifying chronic disease, there is no indication that tinnitus manifested during service or within one year of the Veteran's separation from active service in March 1988.  As outlined above, various evidence from 1987 to 2009 was silent for and/or contained denials of tinnitus symptoms.  In this regard, a September 2009 Auditory and Otologic History Questionnaire included a report from the Veteran that he had not ever had "Ringing/Buzzing in Ears."  The Board acknowledges the Veteran's later reports as to the onset of tinnitus, which included the January 2015 VA examination report that noted an onset of "5-6" years ago, which would be in approximately January 2009 to January 2010, and at the July 2016 Board hearing, where the Veteran reported the onset of his tinnitus as in his "mid to late-fifties," which would be in approximately 2008-2012 (he was born in 1953).  The Board, however, finds the September 2009 Auditory and Otologic History Questionnaire that included a report from the Veteran that he had not ever had "Ringing/Buzzing in Ears" to be more probative as to whether he had or was experiencing tinnitus in September 2009.  The Board finds the contemporaneous evidence to be more probative as to whether tinnitus symptoms existed at that time than the later reports by the Veteran.  As the Veteran's more recent statements are in contrast with the more probative contemporaneous records, the Board finds the Veteran's statements indicating onset of tinnitus prior to September 2009 to be not credible.  

As such, the evidence indicates that the onset of the Veteran's tinnitus was sometime after September 2009 and does not indicate that the onset was during his periods of service or within one year of his separation from active service in March 1988.  In addition, the presumption regarding chronic disease is not applicable to periods of ACDUTRA and therefore does not apply to the Veteran's period of ACDUTRA from July 2008 to May 2009.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (discussing the presumption regarding chronic diseases and stating "that a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection") (emphasis in original).  In sum, therefore, entitlement to service connection is not warranted based on the presumption regarding chronic diseases.    

The Board has considered the Veteran's (and his representative's) statements.  In the Veteran's May 2015 Notice of Disagreement (NOD) and September 2015 VA Form 9, he provided the same written statement.  The Veteran stated that "I believe it is unreasonable to assume that the tinnitus condition is not caused by service simply because there was no complaints in service of the condition," that "[m]y exposure to noise as a mechanic of heavy machinery (tanks, bradley's, etc..) was beyond 'normal exposure'" and that "[h]earing protection provided did not alleviate the extreme exposure that caused the tinnitus...as it is today."

In essence, the Veteran is asserting that his tinnitus is related to his service, to include noise exposure therein.  The Board finds that the Veteran (and his representative) is not competent to address this etiological issue, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Veteran has not stated that a competent medical professional had stated that such an etiological relationship existed.  In other words, there are no Jandreau type exceptions.  Overall, the Board finds the February 2015 VA opinion, provided by an audiologist, to be of significantly more probative value than the Veteran's lay statements as to the etiology of his tinnitus.  The Board notes that this opinion considered the Veteran's noise exposure in providing its negative opinion, stating in part that "tinnitus was less likely as not caused by exposure to noise in the service."  

In sum, the Board finds that tinnitus is not related to the Veteran's service and was not manifest during service or within one year of separation from active service in March 1988.  As such, the Board concludes that tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  The criteria for entitlement to service connection for a tinnitus have therefore not been met and to this extent, the Veteran's claim is denied.




ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


